       Case 2:20-cv-01561-JAT Document 24 Filed 09/30/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Ta'Laura McCalla,                                    No. CV-20-01561-PHX-JAT
10                    Plaintiff,                          ORDER
11   v.
12   ACE American Insurance Company, et al.,
13                    Defendants.
14
15            Pending before the Court is the parties’ stipulation for a protective order. (Doc. 20).

16   The parties seek to mark confidential “items that one or more parties, claim to contain

17   proprietary and/or confidential information of the parties and/or third parties.” (Doc. 20-1
18   at 1).

19            Global protective orders are not appropriate. See AGA Shareholders, LLC v. CSK

20   Auto, Inc., 2007 WL 4225450, at *1 (D. Ariz. Nov. 28, 2007). Rule 26(c) requires a party
21   seeking a protective order to show good cause for issuance of such an order. Fed. R. Civ.
22   P. 26(c)(1). “For good cause to exist under Rule 26(c), ‘the party seeking protection bears

23   the burden of showing specific prejudice or harm will result if no protective order is

24   granted.’” AGA Shareholders, 2007 WL 4225450, at *1 (emphasis added) (quoting
25   Phillips v. G.M. Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002)). The party seeking

26   protection “must make a ‘particularized showing of good cause with respect to [each]

27   individual document.’” Id. (emphasis added) (quoting San Jose Mercury News, Inc. v.
28   U.S. Dist. Ct., 187 F.3d 1096, 1102 (9th Cir. 1999)).
       Case 2:20-cv-01561-JAT Document 24 Filed 09/30/20 Page 2 of 2



 1          Thus, “[t]he burden is on the party requesting a protective order to demonstrate that
 2   (1) the material in question is a trade secret or other confidential information within the
 3   scope of Rule 26(c), and (2) disclosure would cause an identifiable, significant harm.” Foltz
 4   v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1131 (9th Cir. 2003) (quoting Deford v.
 5   Schmid Prods. Co., 120 F.R.D. 648, 653 (D. Md. 1987)).
 6          Here, while the parties acknowledge they must show good cause for the entry of a
 7   protective order, they make no showing of cause. Further, they fail to identify with any
 8   specificity the items they will mark confidential. Accordingly, the proposed protective
 9   order is too generic to meet the standards of Federal Rule of Civil Procedure 26.
10   Accordingly,
11          IT IS ORDERED that the stipulation for a protective order (Doc. 20) is denied
12   without prejudice.
13          Dated this 30th day of September, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
